Citation Nr: 1401927	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  08-30 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased disability rating, in excess of 60 percent, for chronic mechanical back pain with degenerative disc disease of the lumbar spine.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to September 23, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant (Veteran) and his spouse



ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1990 to January 1997.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In November 2011, the Veteran and his wife presented testimony at the RO at a Board hearing, chaired by the undersigned Veterans Law Judge via videoconference from Washington, DC.  The hearing transcript is associated with the claims file. 

The claim for a TDIU was reasonably raised in the context of the Veteran's increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54   (2009), (holding that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation); see also VAOPGCPREC 6-96 (stating that the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.).  In February 2012, the Board granted an increased 40 percent rating for chronic mechanical back pain with degenerative disc disease of the lumbar spine, and remanded entitlement to a TDIU for consideration under 38 C.F.R. § 4.16(b) (where combined rating percentages for TDIU eligibility are not met).  

The Veteran appealed the February 2012 decision to the United States Court of Appeals for Veterans Claims (Court or CAVC) insomuch as it denied a rating in excess of 60 percent for chronic mechanical back pain with degenerative disc disease of the lumbar spine.  In November 2012, the Court granted a Joint Motion for Partial Remand, and the part of the Board's decision, only to the extent that denied a rating in excess of 60 percent for chronic mechanical back pain with degenerative disc disease of the lumbar spine, was remanded for action consistent with the terms of the Joint Motion. 

In April 2013, the RO granted a TDIU from September 23, 2010.  However, because the issue of entitlement to a TDIU was added to the Veteran's appeal as part of the May 2006 claim for increased compensation, the Board finds that this was only a partial grant of the benefits of sought on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); Rice, 22 Vet. App. at 453.  Thus, the issue of entitlement to a TDIU prior to September 23, 2010 remained pending on appeal.  The Board finds that the RO substantially complied with the February 2012 Board remand directives in referring and adjudicating the claim with consideration of a TDIU under 38 C.F.R. § 4.16(b), and the Board finds that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  For the entire rating period, chronic mechanical back pain with degenerative disc disease of the lumbar spine has been manifested by incapacitating episodes having a total duration of at least 6 weeks during any 12 month period, but not unfavorable ankylosis of the entire spine.

2.  The Veteran is in receipt of the maximum available rating under Diagnostic Code 5243 based on incapacitating episodes due to the lumbar spine disability.

3.  The Veteran does not have a neurological disability of the lower extremities secondary to his service-connected lumbar spine disability to warrant a separate rating based on neurological manifestations.  

4.  Symptomatology and impairment caused by the Veteran's lumbar spine disability are contemplated by the schedular rating criteria; referral for the consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted. 

5.  A claim for a TDIU was reasonably raised in the context of the May 25, 2006 increased rating for the low back claim.   

6.  The RO granted a TDIU from September 23, 2010, under the provisions of 38 C.F.R. § 4.16(b) (where combined rating percentages for TDIU eligibility are not met).  

7.  For the entire rating period from May 25, 2006 to September 23, 2010, the Veteran was unable to secure and follow a substantially gainful occupation due to a service-connected lumbar spine disability. 


CONCLUSIONS OF LAW

1.  For the entire rating period, the criteria for an increased rating in excess of 60 percent for chronic mechanical back pain with degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Plate V, 4.71, Diagnostic Code 5243 (2013). 

2.  Resolving reasonable doubt in the Veteran's favor, for the entire rating period from May 25, 2006 to September 23, 2010, the criteria for a TDIU have been met.  
38 U.S.C.A. §§ 1155, 5110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 3.400(o), 4.16(b) (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The RO issued a June 2006 preadjudicatory notice letter to the Veteran which met the VCAA notice requirements.  The Board is granting a TDIU prior to September 23, 2010.  Because this decision constitutes a full grant of the benefits sought with respect to this issue, no further discussion regarding VCAA notice or assistance duties is required to address the TDIU claim.  

The Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the service treatment records, post-service VA treatment and private treatment records, and the Veteran's and his wife's written assertions and personal hearing testimony.  While the Veteran is in receipt of Social Security Administration (SSA) retirement benefits, the Veteran does not contend that a decision on Social Security disability has been issued.  For these reasons, the Board finds that a remand for SSA records is not warranted. 

The Veteran was afforded a VA examination in July 2006.  The Board finds that this examination was adequate for rating purposes because it was performed by a medical professional based on solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The resulting examination report included findings pertinent to the rating criteria, and those findings were consistent with the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

During the November 2011 Board videoconference hearing, to assist the Veteran, the VLJ conducting the hearing discussed the evidence and the requirements of the applicable rating criteria.  These actions fulfilled the duties under 38 C.F.R. § 3.103 (2013).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Board acknowledges the Veteran's testimony that he was treated by VA for his back in September 2011.  The Veteran is currently in receipt of a 60 percent rating for his lumbar spine disability.  

The only basis for a higher rating is the showing of unfavorable ankylosis of the entire spine.  There is no assertion on the Veteran's part that he has unfavorable ankylosis of the entire spine nor are there findings in the VA treatment records of ankylosis of the entire spine.  Moreover, service connection is not in effect for a cervical spine disorder, which would necessarily be part of a finding of ankylosis of the entire spine.  See 38 C.F.R. § 4.71a.  For these reasons, the Board finds that there is no reasonable possibility that updated VA treatment records would aid in substantiating the claim for an increased rating.  The Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claims, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Joint Motion for Partial Remand

The Court remanded the appeal for an increased rating in excess of 60 percent for chronic mechanical back pain with degenerative disc disease of the lumbar spine to the Board in November 2012 for compliance with the instructions in the November 2012 Joint Motion for Partial Remand (Joint Motion).  The parties agreed in the Joint Motion that the Board's February 2012 decision should be vacated because the claim for an increased rating in excess of 60 percent for the lumbar spine was somehow "inextricably intertwined" with the TDIU claim.  The Joint Motion cited portions of the Board's decision which identified the claim for a TDIU as a "component of the claim for an increased disability rating for the service-connected low back disability" under Rice.  

In the February 2012 Board decision, the Board made a specific finding that referral for consideration of an extraschedular evaluation for the service-connected lumbar spine disability under the provisions of 38 C.F.R. § 3.321(b)(1) (2013) was not warranted, and the Joint Motion does not assert any error in that regard.  The Joint Motion for remand agreed that "there exists no error in the current [February 2012 Board] decision," but asserts that "adjudication of the TDIU claim may have an impact on the appropriate rating for the back disability."  As the February 2012 Board decision specifically adjudicated the claim for increase, both schedular rating and whether extraschedular criteria under 38 C.F.R. § 3.321(b) were met to warrant referral, and such findings regarding increased rating were not challenged before the Court, it is puzzling how the Board's adjudication on the issue of increased rating was not abandoned before the Court, and why it did not become final.  

The Joint motion reflects agreement that the February 2012 Board decision of the increased rating back issue (which reasons and bases included a finding that the schedular rating criteria were adequate to rate the back and that the criteria for referral for extraschedular consideration under 38 C.F.R.  § 3.321(b)(1) was not required) was not erroneous.  Such agreement reflects that the Board's finding with regard to a back rating in excess 60 percent were not raised before the Court as extraschedular.  An evaluation under 38 C.F.R.  § 3.321(b) was not raised before the Court, and the Joint Motion even found "no error" in the Board's increased rating analysis and findings.  

It appears that legal error and misunderstanding of the Board's finding in the February 2012 REMAND instructions formed the basis for agreement in the November 2012 Joint Motion for Partial Remand that the claim for an increased rating "may" somehow be inextricably intertwined with the TDIU claim.  

The entire premise of the Joint Motion is based on a clear, out of context misinterpretation of what the Board decision directed regarding the TDIU issue in the February 2012 REMAND section.  In the "REMAND" section of the February 2012 Board decision addressing only the issue of TDIU (remanding under Rice for readjudication of TDIU in light of the increased rating the Board had granted for the back disability), in a sentence instructing the RO to "reconsider" TDIU, and in a clause following a comma showing the phrase modified the TDIU issue, the Board referenced "extraschedular consideration" of the TDIU issue.  The Board remand did not order any developmental action on remand outside of the RO's consideration and adjudication of the TDIU claim under 38 C.F.R. § 4.16(b).  

From the context of the Board decision, and the fact that the combined ratings for the Veteran's service-connected disabilities did not render him eligible for TDIU under 38 C.F.R. § 4.16(a), the only interpretation of the Board's use of the term "extraschedular" is reference to 38 C.F.R. § 4.16(b) (where combined criteria are not met) adjudication of TDIU.  In this TDIU context, and the context of the case that included complete adjudication of the back rating issue that included 3.321(b) findings, there is no other available construction of the Board's use of the term "extraschedular consideration" than to refer to TDIU adjudication under 38 C.F.R. § 4.16(b).  The Court has instructed that both language and context are to be considered when interpreting the meaning of language and VA adjudication documents.  

For further context, as the back rating issue by the Board included 3.321(b) findings that extraschedular referral was not warranted, and the Joint Motion did not challenge the Board's analysis on the back rating issue including the 3.321(b) extraschedular analysis, the only remaining meaning of "extraschedular consideration" was adjudication of TDIU under 38 C.F.R. § 4.16(b).  A general reference to "extraschedular consideration" in reference to TDIU should not have been misconstrued as a reference to "extraschedular consideration" under 38 C.F.R. § 3.321(b) because these are separate issues (or an ancillary question to a rating issue in the case of 38 C.F.R. § 3.321(b)).  

Extraschedular (3.321(b)) and TDIU (4.16(b)) are different issues with different, nonoverlapping criteria.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular rating criteria for a particular disability are inadequate to compensate for the average impairment of earning capacity due to that disability.  In contrast, 
38 C.F.R. § 4.16(b) requires a determination that a particular veteran be rendered unable to secure or follow a substantially gainful employment, and such determination as to unemployability is based on all the service-connected disabilities rather than a single disability.  See VAOPGCPREC 6-96.  An extraschedular rating under 38 C.F.R. § 3.321(b)(1) requires only marked interference with employment, meaning above and beyond the schedular rating assigned for the disability, whereas TDIU requires evidence of unemployability.  Kellar, 6 Vet. App. at 162; see also Thun v. Peake, 22 Vet. App. 111, 117 (2008) ("extraschedular consideration may be warranted for disabilities that present a loss of earning capacity that is less severe than one where the veteran is totally unemployable").  In Thun, 22 Vet. App. 111, the Court held that difficulty in obtaining or retaining employment is an element considered for establishing a TDIU; therefore, to require the same showing in determining entitlement to extraschedular consideration under 38 C.F.R. § 3.321 would create an impermissible overlap between these two concepts.  

In Johnson v. Shinseki, 26 Vet. App. 237 (2013), the Court held that entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) does not require VA to consider multiple service-connected disabilities on a collective or combined basis when determining whether such an evaluation is appropriate.  In contrast to TDIU, consideration under 38 C.F.R. § 3.321(b)(1) is a disability-by-disability determination that requires VA to determine whether extraschedular referral or assignment of an extraschedular evaluation is appropriate based on consideration of each service-connected disability individually, and would not look at how the combination of service-connected disabilities impacted a veteran's employability.  Johnson, 26 Vet. App. at 244-45.  In contrast, consideration of entitlement for a TDIU requires VA to evaluate whether a veteran is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  See 38 C.F.R. § 4.16 (emphasis added).  Further, the General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, applicable to the Veteran's increased rating claim, do not provide for ratings based on total occupational impairment, but instead focus on specific orthopedic and neurological findings and the duration of incapacitating episodes; thus, a finding of unemployability in the context of a TDIU would not impact the Veteran's back rating under applicable rating criteria, Diagnostic Codes 5237-5243.  

Notwithstanding the language and context in this case, the Joint Motion appears to have lifted the phrase "extraschedular consideration" from its TDIU context, agreed that this constituted "broadly worded remand instructions," and speculated without logical or legal authority that "the TDIU claim may have an impact on the appropriate rating for the back disability."  The Joint Motion for remand only cited to general authority defining "inextricably intertwined," but did not cite any relevant authority to show that an already fully adjudicated increased rating issue is intertwined with a subsequently arisen TDIU issue.  

With regard to legal authority for issues being intertwined, while adjudication of the increased rating claim would potentially impact the outcome of the TDIU claim raised on the context of Rice, the converse is not true in this case.  The issues were not so closely tied together that such that a final decision on the increased rating claim could not be rendered without consideration of the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  The case cited by the Joint Motion, Harris, involves a scenario of whether a grant of service connection for a heart disorder, which had a medical impact on the psychiatric disorder so potentially impacted the schedular disability rating for already service-connected psychiatric disorder, rendered the issue of service connection intertwined with the rating issue.  In contrast, the other, unadjudicated issue in this case is not service connection, but is a rating issue of TDIU.  The outcome of TDIU issue, whether granted or denied, has no actual or even remote potential to be intertwined with the increased rating on appeal in this case.  (See above discussion showing why extraschedular (3.321(b)) and TDIU (4.16(b)) are different issues with different, nonoverlapping criteria.)
 
There is ample legal authority that a TDIU issue may be inextricably intertwined with a previously filed or concurrently filed increased rating issue.  See, e.g., Holland v. Brown, 6 Vet. App. 443, 446 (1994) (finding the TDIU issue that was filed subsequent to the increased rating issue to be inextricably intertwined with the increased rating issue); Babchak v. Principi, 3 Vet. App. 466, 467 (1992) (finding that a TDIU issue that was filed simultaneously with an increased rating issue may be inextricably intertwined with the increased rating issue).  The Board finds no legal authority for a finding a reverse intertwined relationship to be true, that is, that a finally adjudicated increased rating issue (that included adjudication of extraschedular referral under 38 C.F.R. § 3.321(b)) could be intertwined with a yet to be (re)adjudicated TDIU issue.  

Notably, the Joint Motion provides no such authority for its inexplicable reversal of the Court's logic and precedents regarding TDIU issues being intertwined with pending increased rating issues.  The Joint Motion further provides no logical basis for reasoning backwards from the presence of a TDIU issue to find that an increased rating issue is intertwined.  The Joint Motion's speculation, without explanation, as to a possibility that the increased rating issue "may have an impact" on the rating issue merely states its own, agreed upon, tautological conclusion.  

The reasons for remand identified in the November 2012 Joint Motion were not clear in this case, and were erroneously based on the assumption that the adjudication of the TDIU claim could impact the outcome of the Veteran's increased rating claim for the back.  Because the Board found, in the February 2012 decision, that referral for consideration of the increased rating claim under 
38 C.F.R. § 3.321(b)(1) was not warranted, the outcome of adjudication the TDIU claim under the separate and distinct provisions of 38 C.F.R. § 4.16(b) would not impact the adjudication of the increased rating claim; thus the claims were separable.  

Although the Joint Motion in this case was accepted by the Court clerk without a CAVC Judge having reviewed the substance of the agreement, the Board recognizes the Court's Order adopting the Joint Motion as the law of the case, and has endeavored to fully comply with the Order.  See Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with a Court Order extends to the terms of the agreement struck by the parties that forms the basis of the Joint Motion to Remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (holding that the Board has a duty on remand to ensure compliance with the favorable terms stated in the Joint Motion or explain why the terms will not be fulfilled). 

Notwithstanding its reasoning, in the Joint Motion, the parties agreed that the Board's February 2012 decision on the issue of increased rating for the back should be vacated.  Having vacated the back rating issue, the Joint Motion remanded this issue to the Board for necessary readjudication.  In this decision, the Board has complied with the terms of the Joint Motion and November 2012 Order of the Court, in readjudicating the issue of an increased disability rating in excess of 60 percent for chronic mechanical back pain with degenerative disc disease of the lumbar spine (readjudicating the question of "extraschedular" referral under 38 C.F.R. § 3.321(b) to insure full compliance).  The Board is also adjudicating the issue of a TDIU prior to September 23, 2010.   

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered whether a staged rating is warranted.  As the Board will discuss in more detail below, the severity of the Veteran's lumbar spine disability has not changed during the course of the appeal to warrant a staged rating.  

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important factor of disability; therefore, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Under Diagnostic Code 5003, degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assigned with x-ray evidence of involvement of two or more major joints; a 20 percent rating is assigned with x- ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.   

The Veteran is in receipt of a 60 percent rating for chronic mechanical back pain with degenerative disc disease of the lumbar spine, currently rated under Diagnostic Code 5243 (Intervertebral Disc Syndrome) which provides ratings based on incapacitating episodes.  In light of the presence of disc disease, the provisions of Diagnostic Code 5243 are applicable.  

The schedular criteria for the rating of spine disabilities evaluates degenerative arthritis of the spine (Diagnostic Code 5242) based on limitation of motion under the General Rating Formula for Disease and Injuries of the Spine.  Under the General Formula, a 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.   

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a.   

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.  

Under the applicable criteria, intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the general rating for disease and injuries of the spine (outlined above) or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

Under Diagnostic Code 5243 (Intervertebral Disc Syndrome), a maximum 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  The Veteran's lumbar spine disability is currently rated as 60 percent disabling under Diagnostic Code 5243; therefore, a higher rating is not available to the Veteran under this Diagnostic Code.   

Diagnostic Code 5243 provides the following Notes: 

Note (1): An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a. 

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability. 38 C.F.R. § 4.14 (2013).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994). 

Increased Rating in Excess of 60 Percent for a Lumbar Spine Disability

The Veteran contends in various lay statements and in his hearing testimony that he is unable to work due to his service-connected lumbar spine disability, and that he his back disability is manifested by incapacitating episodes with a duration of at least 6 weeks in any 12 month period.  

After a review of all the evidence, lay and medical, the Board finds that, for the entire rating period, chronic mechanical back pain with degenerative disc disease of the lumbar spine has been manifested by incapacitating episodes having a total duration of at least 6 weeks during any 12 month period, but not unfavorable ankylosis of the entire spine.  The Board finds based on the evidence of record, that it is not ascertainable that an increase in disability occurred in the one year time period before the May 2006 claim was filed.  

For the entire rating period, the Board finds that a preponderance of the lay and medical evidence is against an increased rating in excess of 60 percent for chronic mechanical back pain with degenerative disc disease of the lumbar spine.  The Veteran is currently in receipt of a 60 percent rating under Diagnostic Code 5243 based on the presence of incapacitating episodes having a duration of at least 6 weeks during a 12 month period.  A 60 percent evaluation is the maximum evaluation available under Diagnostic Code 5243; therefore, the Board finds that a higher evaluation is not available to the Veteran under this Diagnostic Code. 

A higher 100 percent evaluation is assignable under Diagnostic Code 5242 for unfavorable ankylosis of the entire spine (cervical and thoracolumbar).  Note (5) to 38 C.F.R. § 4.71a defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire thoracolumbar spine, or, in the context of a 100 percent rating, where the entire spine (cervical and thoracolumbar) is fixed in flexion or extension, where ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  

May 2006, August 2010, and January 2011 letters from the Veteran's VA treating physician identify the presence of incapacitating episodes requiring bed rest, with a duration of approximately 6 weeks in a one year period.  The Veteran's physician, however, did not identify the presence of unfavorable ankylosis of the spine at any time during the appeal period.  Range of motion testing conducted during a July 2006 VA examination reflects 30 degrees flexion in the thoracolumbar spine, 10 degrees extension, 20 degrees right lateral flexion, and 10 degrees left lateral flexion, with consideration of functional limitations due to pain, increased weakness, and fatigability.  A July 2008 private evaluation reflects 18 degrees flexion in the thoracolumbar spine, 12 degrees extension, 15 degrees right lateral flexion and 14 degrees left lateral flexion.  The record shows that the Veteran had active motion in the lumbar spine throughout the entire rating period, and such findings are by definition, not ankylosis, favorable or unfavorable.  Even with consideration of the Veteran's functional loss due to pain and other factors, the Board finds that the Veteran did not have unfavorable ankylosis of the entire spine.  See DeLuca, 8 Vet. App. at 206.  During the July 2006 VA examination and July 2008 private evaluation, the neutral position has was attainable on range of motion testing.  There is no evidence showing that the entire spine is fixed in flexion or extension, nor has the Veteran or his family members asserted in lay statements and testimony, that he has fixation of the entire spine.   

While the Veteran has some limitations to range of motion in the thoracolumbar spine, the entire spine is not shown to be fixed in flexion or extension, and the Veteran is not shown to exhibit other factors associated with unfavorable ankylosis of the spine as described in Note (5) to 38 C.F.R. § 4.71a.  Even with consideration of pain and other functional limitations, the Board finds that for the entire rating period, the Veteran's lumbar spine disability does not more nearly approximate the criteria for a higher 100 percent disability rating under Diagnostic Code 5242.  See 38 C.F.R. § 4.71a.  The Board finds, therefore, that for the entire rating period, a 100 percent rating under Diagnostic Code 5242 is not warranted.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca, supra.  

The General Rating Formula for Diseases and Injuries of the Spine allows for separate evaluations for chronic orthopedic and neurologic manifestations.  
See 38 C.F.R. § 4.71a Note (1).  The Veteran does not have a neurological disability of the lower extremities secondary to his service-connected lumbar spine disability to warrant a separate rating based on neurological manifestations.  With the exception of the Veteran's report of pain and numbness radiating into the lower extremities during his videoconference hearing, there are no clinical findings identifying neurological abnormalities associated with the Veteran's lumbar spine disability.  A July 2006 neurological examination reflects normal motor, reflex, and sensory functioning.  The Veteran had full strength against active resistance (5/5) in the lower extremities, normal deep tendon reflexes, and sensation was intact to light touch in both lower extremities.  A July 2008 private occupational consultation shows that prior EMG testing was negative for evidence of lumbosacral radiculopathy or peripheral neuropathy.  Based on normal clinical findings on neurological testing, the Board finds that the weight of the evidence does not the presence of a neurological disability in the lower extremities to warrant the assignment of a compensable rating based on neurologic manifestations.  

For these reasons, the Board finds that for the entire rating period, the criteria for an increased rating in excess of 60 percent for chronic mechanical back pain with degenerative disc disease of the lumbar spine have not been met or more nearly approximated, and the weight of the evidence does not establish the presence of any neurological abnormalities to warrant separate ratings for any period.  Because the preponderance of the evidence is against the claim for an increased rating, the claim must be denied, and the benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7 (2013).

Extraschedular Consideration 

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's lumbar spine disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including Diagnostic Codes 5242 and 5243, specifically provide for disability ratings based on incapacitating episodes and limitation of motion in the spine, including due to pain and other orthopedic factors.  See 38 C.F.R. §§ 4.21, 4.40, 4.45, 4.59, 4.114, 4.124a (2013); see also DeLuca.  In this case, considering the lay and medical evidence, the Veteran's lumbar spine disability has been manifested by incapacitating episodes having a duration of approximately 6 weeks during a 12 month period, but not ankylosis of the spine.  These symptoms and manifestations are contemplated by the schedular rating criteria.  The Board has additionally considered ratings under alternate schedular rating criteria as discussed above.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  

Additionally, the Board has considered the Veteran's functional limitations noted during VA examinations.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (2013).  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2013).  

In this case, the functional limitations imposed by the Veteran's disability, specifically, an inability to maintain work due to back pain and incapacitating episodes occurring several times a year, are specifically contemplated by the criteria discussed above, including the effect of the Veteran's pain on his occupation and daily life.  Insomuch as evidence indicates that the Veteran is unable to work due to a service-connected lumbar spine disability, the Board finds such occupational limitations are adequately addressed by the separate appeal for a TDIU which is being granted.  In the absence of exceptional factors associated with the Veteran's lumbar spine disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU Law and Analysis

TDIU ratings may be assigned where the schedular rating is less than total, when a disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  
38 C.F.R. § 4.16(a).  Even when the percentage requirements are not met, entitlement to a total rating may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In evaluating a veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  38 C.F.R. §4.16(a).

In September 2010 and October 2010 statements, the Veteran contends that he has not worked since 2004 due to his service-connected low back disability, that he attempted work in 2006 but was unable to maintain employment for more than a month to his back disability.  The Veteran contends that he is not capable of maintaining even part time employment.    

Because the Veteran is service-connected for more than one disability, with a combined rating of less than 70 percent, he does not meet the 38 C.F.R. § 4.16(a) threshold criteria for a TDIU.  The appeal was accordingly remanded to the RO for consideration of a TDIU under 38 C.F.R. § 4.16(b) (where combined rating percentages for TDIU eligibility are not met).  38 C.F.R. § 4.16(b) provides that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.   In an April 2013 rating decision, the RO granted a TDIU from September 23, 2010, presumably under the provisions of 38 C.F.R. § 4.16(b).  Accordingly, the remaining issue before the Board is whether a TDIU is warranted under the provisions of 38 C.F.R. § 4.16(b) for the rating period prior to September 23, 2010.  

The effective date of an award based on a claim for increase of compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application."  38 U.S.C.A. § 5110(a) (West 2002).  The effective date for increased rating shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the claim is received within one year from such date; otherwise, the effective date for the increase is the date of receipt of the claim for increase.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2) (2013).  VA regulations provide that the effective date for increased ratings shall be the "date of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400(o)(1) (2013).  

An effective date for an increased rating may be assigned later than the date of receipt of the claim, if the evidence shows that the increase in disability actually occurred after the claim was filed, but never earlier than the date of receipt of the claim for increase.  In general, "date of receipt" means the date on which a claim, information or evidence was received in VA.  38 C.F.R. § 3.1(r) (2013).  A claim is "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit."  38 C.F.R. § 3.1(p) (2013).  

As the Board has discussed in the introduction above, a TDIU was reasonably raised in the context of the May 25, 2006 increased rating claim, which specifically identified time lost from work due to a service-connected lumbar spine disability, and the claim was submitted with a letter from the Veteran's VA physician indentifying difficulty in maintaining work.  See Rice supra.  Therefore, the Board finds that the date of the Veteran's claim is May 25, 2006.  Accordingly, the Board finds that the assignment of a TDIU from this date is appropriate, as long as the evidence of record shows that the Veteran was unable to secure and follow a substantially gainful occupation during this time.  

Based on the evidence of record, the Board finds that, for the entire rating period from May 25, 2006 to September 23, 2010, the evidence is in equipoise on the question of whether the Veteran was unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  The Veteran reported that he last worked on a full time basis in 2004, and had not been able to maintain more than marginal employment since that time.  He has submitted various lay statements from his family members, who indicated that he could not work due to his back disability.  In May 2006 and August 2010 letters, the Veteran's VA treating physician opined that the Veteran had difficulty in maintaining work as a result of incapacitating episodes associated with his back disability.  In a January 2011 letter, the same physician indicated that the Veteran had been unable to work because of his service-connected back disability, and physical therapy and pain medication had not helped much.  

The evidence of record, lay and medical, indicates that the Veteran has not worked since 2004, and is unable to maintain substantial gainful employment due to his service-connected lumbar spine disability.  For these reasons, and resolving the benefit of the doubt in favor of the Veteran, the Board finds that for the entire rating period from May 25, 2006 to September 23, 2010 a TDIU is warranted under the provisions of 38 C.F.R. § 4.16(b).  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

For the entire rating period, an evaluation in excess of 60 percent for chronic mechanical back pain with degenerative disc disease of the lumbar spine is denied. 

For the entire rating period from May 25, 2006 to September 23, 2010, a TDIU is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


